Citation Nr: 9923855	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO held that new and 
material had not been submitted to reopen a claim of service 
connection for a back disability.  The veteran appeals this 
decision.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
means of a November 1977 Board decision.
 
2.  Post service treatment records pertaining to a back 
condition, submitted subsequent to the November 1977 Board 
decision, present evidence which is new and material.

3.  With regard to the veteran's claim for service connection 
for a back disability, the elements of a well-grounded claim 
are shown.


CONCLUSIONS OF LAW

1.  The Board's November 1977 decision, wherein denial of 
service connection for a back disability was denied, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2. The evidence received subsequent to the November 1977 
Board decision serves to reopen the veteran's claim for 
service connection for that disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for a back disability is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a back disability was denied by the RO 
by means of a rating decision rendered in June 1976, at which 
time the veteran was furnished with notice of the decision.  
The veteran filed a timely substantive appeal with the Board.  
In a November 1977 decision, the Board denied service 
connection for a low back disorder as the evidence of record, 
including service medical records, post service VA treatment 
records, a February 1977 hearing before the agency of 
original jurisdiction, and a May 1977 VA compensation and 
pension examination, did not show any treatment for a back 
disorder in service, nor was a current back disability shown 
in post service treatment records.  The Board decision of 
November 1977 is final as to the issue of service connection 
for a back disorder and is the most recent final disallowance 
of his claim.  Evans; see also 38 C.F.R. § 3.104 (1998).

The pertinent evidence submitted after the November 1977 
Board decision includes voluminous VA outpatient treatment 
records from August 1992 through March 1996, private medical 
records from Dr. Andy Maddux, private medical records from 
Dr. James Bailey, and testimony at a hearing before the 
undersigned Board Member, sitting at the RO in June 1999.  

The VA outpatient treatment records are "new" it that they 
present information which has not previously been associated 
with the veteran's claims folder.  However, these VA 
treatment records are not "material."  They do not contain 
any treatment, diagnoses, or complaints of any back 
disability or condition.  Therefore, the VA outpatient 
treatment records do not bear "directly and substantially 
upon the specific matter under consideration," as they do 
not address the veteran's back condition or relate a back 
disability to service.  Therefore, the VA outpatient 
treatment records are not sufficient to reopen the veteran's 
claim.  

The evidence submitted after November 1977 also includes 
private medical records from Dr. Andy Maddux.  A treatment 
record from October 1997 indicates that the veteran 
experienced tingling in his spine and numbness in his back.  
Similarly, a treatment record from June 1997 indicates 
constant low back pain with complaints of pain tingling into 
his toes, down his back and into his hands and fingers.  
Similarly, an October 1997 post-service treatment record from 
Dr. James Bailey indicates old compression of T12 and L5 with 
"lots of enthesis on multiple levels" with a final 
diagnosis of lumbar vertebral body fracture with compression 
deformity.  The report further indicates that the 
compressions are consistent with his history of jumping off 
of a tank and hurting his back while in service and that they 
are small enough not to have caused paralysis or major 
problems during service.

The evidence contained in the post service treatment records 
from Dr. Maddux and Dr. Bailey is "new" as it presents 
information which has not previously been associated with the 
veteran's claims folder.  This evidence indicates that that 
the veteran has a current back disability which was not 
apparent when his original claim was denied.  The evidence 
also indicates that this current disability may be related to 
an inservice injury.  Additionally, the new evidence is also 
"material" as it bears directly on the issue at hand which 
is whether the veteran has a current disability that is 
related to his active duty service. 

Accordingly, based on the discussion above, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim for service connection for a 
back disability pursuant to 38 C.F.R. § 3.156 (1998), and the 
issue is reopened.  The next question that must be resolved 
by the Board is whether the claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  The Board finds that those elements are 
satisfied.  It is now incumbent upon VA to reconsider this 
claim on the merits; therefore, pursuant to Bernard v. Brown, 
4 Vet.App. 384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a back disability, and the claim is 
hereby reopened.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for a back disability has been 
reopened.  In addition, the Board has determined that this 
claim is well grounded.  The claim is therefore remanded.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

Moreover, after a review of the record, to include the 
recently submitted new and material evidence, it is the 
decision of the Board that additional development of the 
evidence would be helpful.  Specifically, the Board feels 
that a VA examination would be probative.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his back 
disability.  Upon receipt of any and all 
such names, and duly executed 
authorization for the release of medical 
records if appropriate, the RO should 
obtain legible copies of all clinical 
records compiled pursuant to that 
treatment, and associate those records 
with the veteran's claims folder.

2.  The veteran should then be accorded a 
VA examination with an appropriate VA 
physician. The veteran's claims folder is 
to be furnished to the examiner prior to 
his or her examination of the veteran, 
for review and referral.  The examiner 
should initially identify the nature of 
any back condition that is identified on 
examination.  The examiner should also 
give an opinion as to the relationship of 
any back condition and the veteran's 
active duty or his service connected 
right knee disability.

3.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted in support of 
the veteran's claim while the case is in 
remand status.  In addition, the RO 
should advise the veteran that failure to 
comply with requests made of him pursuant 
to this Remand may result in adverse 
action with regard to his claim, to 
include denial thereof.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a back 
disability can now be granted.  The RO is 
to base its decisions on a review of all 
of the evidence of record, to include the 
evidence of record at the time the Board 
rendered its decision in November 1977, 
and the material submitted subsequent to 
that decision.  If the decision remains 
in whole or in part adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.  

6. The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

